Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162818(66)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  LAURA FRIZZO,                                                                                                       Justices
           Plaintiff-Appellant,
                                                                     SC: 162818
  v                                                                  COA: 347361
                                                                     Iron CC: 17-005475-CZ
  CITY OF IRON RIVER and DAVID THAYER,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on May 18, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 21, 2021

                                                                               Clerk